1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      MARILYN MISA-WHITE,
4
                            Plaintiff,
5                                                            2:20-cv-00180-GMN-DJA
      vs.                                                    ORDER
6     SOUTHERN HILLS MEDICAL CENTER,
      LLC, a Nevada Limited Liability Company;
7
      Does I-X; Roe Corporations I-X,
8                            Defendants.
9

10          Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
11   recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
12   HEREBY ORDERED that the Early Neutral Evaluation set for June 2, 2020, is VACATED. If the parties
13   wish to reschedule the ENE, they must file an appropriate stipulation with 3 suggested dates at least 6
14   weeks after the stipulation’s filing date. If the court is not able to accommodate the parties’ suggested
15   dates, the first available court date will be automatically assigned.
16          DATED this 27th day of March, 2020.
17                                                                 _________________________
                                                                   CAM FERENBACH
18                                                                 UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
